DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2021, has been entered.
 
3.	 Claim 1 has been amended. None of the Claims have been cancelled or withdrawn from consideration. Claims 14-20 have been added as new. Therefore, Claims 1-20 are pending in this office action. 

4. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on June 7, 2021.


Claim Rejections - 35 USC § 103
5.	The rejection of Claims 1-13 under 35 U.S.C. 103 as being unpatentable over Tamirisa et al. (US 9,911,984 B2) in view of Vallee et al. (US 5,755,985), has been 

Reasons for Allowance
6.	Claims 1-20 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: with regard to independent Claim 1, the closest prior art, Tamirisa et al. (US 9,911,984 B2) in view of Vallee et al. (US 5,755,985), teach a solid electrolyte comprising a composite including a glycol ether, a lithium salt and a polymer.  The closest prior art do not teach, fairly suggest or render obvious a solid electrolyte comprising a composite including a glycol ether, a polymerization product of a crosslinkable polymer, and a lithium salt, wherein: the composite is formed by polymerizing the crosslinkable polymer after combining the crosslinkable polymer with the glycol ether and the lithium salt, and the polymerization product of the crosslinkable polymer forms a net-like matrix in which the glycol ether and the lithium salt are present.
	With regard to independent Claim 14, the closest prior art, Tamirisa et al. (US 9,911,984 B2) in view of Vallee et al. (US 5,755,985), teach a lithium metal battery including a solid electrolyte comprising a composite including a glycol ether, a lithium salt and a polymer.  The closest prior art do not teach, fairly suggest or render obvious a solid electrolyte between the lithium negative electrode and the positive electrode, the solid electrolyte comprising a composite that includes: a glycol ether, a polymerization product of a crosslinkable polymer, and a lithium salt.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725